DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Patrick on 8/5/21.
The application has been amended as follows: 

1.	(currently amended) A method of identifying a category of injury comprising:
	receiving, using one or more sensors, coordinate data indicative of position of the one or more sensors of
	determining at least one motion characteristic from the coordinate data of the one or more sensors;
	determining a first set of inflection points within the at least one motion characteristic of the first body part;
	comparing a distribution of the first set of inflection points to a distribution of a reference set of inflection points to determine a difference between the distribution of the first set of inflection points and the distribution of the reference set of inflection points; and
	identifying a category of injury for the first body part according to the difference.

2.	(currently amended) The method of claim 1, wherein the coordinates data includes Cartesian coordinates.



4.	(previously presented) The method of claim 1, wherein the category of injury is one selected from the group consisting of healthy, injured, feigned, and exaggerated.

5.	(previously presented) The method of claim 1, wherein the reference set of inflection points is determined from at least one motion characteristic of a second body part of a second subject as the second body part repeatedly performs the movement, wherein the second body part is healthy.

6.	(previously presented) The method of claim 5, wherein the second moving body part is a plurality of moving body parts.

7.	(canceled)

8.	(original) The method of claim 1, wherein the category is one selected from the group consisting of severely injured, moderately injured, and healthy.

9.	(previously presented) The method of claim 5, wherein the first and second body part is any of a shoulder, hip, and leg.

10.	(currently amended) A system comprising:
	a sensor system configured to collect position coordinates data indicative of position of one or more sensors of 
	one or more processors configured to:
	determine at least one motion characteristic from the coordinate data of the one or more sensors;
of the moving body part;	
compare a distribution of the first set of inflection points to a distribution of a reference set of inflection points to determine a difference between the distribution of the first set of inflection points and the distribution of the reference set of inflection points; and
	identify a category of injury for the moving body part according to the difference.

11.	(previously presented) The system of claim 10, wherein the category of injury is one selected from the group consisting of healthy, injured, feigned, and exaggerated.

12.	(previously presented) The system of claim 10, wherein the category of injury is one selected from the group consisting of severely injured, moderately injured, and healthy.

13.	(original) The system of claim 10, wherein the first and second sets of inflection points are compared using the chi-squared test.

14.	(currently amended) A non-transitory, tangible computer-readable storage medium on which computer readable instructions of a program are stored, the instructions, when executed by one or more computing devices, cause the one or more computing devices to perform a method, the method comprising:
	receiving coordinate data indicative of position of one or more sensors of part repeatedly performs a movement;
	determining at least first and second motion characteristics from the coordinate data of the one or more sensors;
	determining a first set of inflection points within the first and second motion characteristics of the first body part;

	identifying a category of injury for the first body part according to the difference.

15.	(original) The method of claim 14, wherein the category of injury is one selected from the group consisting of healthy, injured, feigned, and exaggerated.

16.	(original) The method of claim 14, wherein the category of injury is one selected from the group consisting of severely injured, moderately injured, and healthy.

17.	(previously presented) The method of claim 1, wherein the category of injury includes feigned injury.

18.	(previously presented) The method of claim 10, wherein the at least one motion characteristic includes one or more of angular speed or angular position, wherein the step of determining the first set of inflection points includes the step of representing the angular speed over time on a first axis, and representing the angular position over time on a second axis. 

19.	(previously presented) The system of claim 10, wherein the category of injury includes feigned injury.

20.	(previously presented) The method of clam 14, wherein the category of injury includes feigned injury.

21.	(previously presented) The method of claim 1, wherein the at least one motion characteristic includes one or more of angular speed or angular position.

Allowable Subject Matter
Claims 1- 6 and 8- 21 are allowed.
The following is an examiner’s statement of reasons for allowance:
None of the prior art, either singularly or in combination, fairly teaches or suggests applicant’s claimed invention wherein applicant recites, among other limitations, ” identifying a category of injury for the first body part according to the difference.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Manuchehr Rahmjoo whose telephone number is 571-272- 7789.  The examiner can normally be reached on 8 AM- 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Manuchehr Rahmjoo
/Manuchehr Rahmjoo/
Primary Examiner, AU 2667
Manuchehr.Rahmjoo@uspto.gov